DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6 - 7, and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cater (US 2010/0072302 A1) in view of Laidler (US 2018/0229247 A1).

Regarding claim 1, Cater teaches an apparatus capable of delivering fluid to an eye of a patient (Abstract; Paragraph 2 indicates medical purposes) comprising: a fluid package comprising a reservoir configured to hold a fluid (Paragraphs 1 and 25; including elements 16 
Cater does not explicitly teach vibrating the valve member and/or to a wall of the reservoir.
In addressing the same problem as Applicant, the problem being the rapid dispensing and atomization of fluid (Abstract and Paragraph 1; Figs. 1 and 9) which uses a valve element which vibrates in an out of an aperture to administer a fluid (elements 901 and 906; Paragraphs 23, 76, and 79; Paragraph 64 further describes how the valve element forms a seal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cater to use the actuator of Cater to apply vibration to the valve member in the manner disclosed by Laidler. Doing so would predictably allow for analogous delivery of fluid (Paragraph 13 of Laidler indicates use with a pressurized fluid, which is supplied by Cater) and would aid in atomizing the fluid (recognized in Paragraph 23 of Laidler).
	
	Regarding claim 2, the combination of Cater and Laidler substantially disclose the invention as claimed. As previously stated, Cater teaches an actuator to provide pressure and vibration (Fig. 3; Paragraph 37 indicate the use of a piezoelectric actuator 230 which would 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cater to specifically apply vibration to the valve member in the manner disclosed by Laidler such that fluid would be ejected from the aperture by vibrating the tip of the valve member into and out of engagement with the aperture. Doing so would predictably allow for analogous delivery of fluid (Paragraph 13 of Laidler indicates use with a pressurized fluid, which is supplied by Cater) and would aid in atomizing the fluid (recognized in Paragraphs 23 and 76 of Laidler).

	Regarding claim 3, the combination of Cater and Laidler substantially disclose the invention as claimed. Cater further teaches using vibration to create pressure (Paragraph 18). Laidler further teaches using vibration to eject and break up fluid (Paragraph 79). As such, the combination Cater and Laidler teach generating pressure fluctuations sufficient to eject the fluid through the aperture and past the valve member.

	Regarding claim 6, the combination of Cater and Laidler substantially disclose the invention as claimed. Cater further teaches the valve member having a conical tip that engages with the aperture (Figs. 1 and 3 show the valve member 72/272 having a generally conical cross section). Laidler further teaches the valve member having a conical tip (Figs. 1 and 5 show the valve member 110/906 having a conical tip).


	However, Laidler does teach shaping the valve member and corresponding aperture in order to control the spray (Paragraph 64). Further, it would have been an obvious matter of design choice to make the different portions of the tip of whatever form or shape was desired or expedient, such as to make the tip rounded. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
	Regarding claim 10, the combination of Cater and Laidler substantially disclose the invention as claimed. Cater further teaches using an electromagnetic transducer to actuate the device (Paragraph 29 describes actuator coil 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the piezoactuator of one embodiment of Cater with the electromagnetic transducer of the other embodiment would predictably serve to analogously actuate the device (as recognized in Paragraph 37 of Cater; also see right below Paragraph 38 which describes the above actuation means as equivalents).
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex
Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
	
	Regarding claim 11, the combination of Cater and Laidler substantially disclose the invention as claimed. Cater further teaches the actuator configured to eject fluid from the aperture by generating pressure fluctuations in the fluids due to the vibrations (Paragraphs 9, 16 - 18 and 37 - 38).

	Regarding claim 12, the combination of Cater and Laidler substantially disclose the invention as claimed. Laidler further teaches having a diaphragm configured to hold a tip of the valve member in engagement with the aperture when fluid is not being ejected through the aperture (Fig. 1; elements 106 and 108; Paragraph 13 and 43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cater to comprise the diaphragm of Laidler. Doing so would predictably allow for analogous delivery of fluid (Paragraph 13 of Laidler indicates use with a pressurized fluid, which is supplied by Cater) and would aid in atomizing the fluid (recognized in Paragraph 23 of Laidler), and holding the valve element in place while allowing for vibration (Paragraph 45).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cater and Laidler as applied to claim 1 above, and further in view of Py et al. (US 2006/0065677 A1), hereinafter Py.

	Regarding claim 4, the combination of Cater and Laidler substantially disclose the invention as claimed.
	They do not explicitly teach the fluid being a preservative free ophthalmic solution. However, Cater does teach the de device being for medical purposes, which would include ophthalmic uses (Paragraph 2).
	Further, in the same field of endeavor, Py teaches a dispenser for ophthalmic fluids (Fig. 1; Abstract). Py also teaches avoiding exposure to air to avoid the use of preservatives (Paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cater and Laidler to comprise an ophthalmic solution free of preservatives. Doing so would predictably allow for a solution to be delivered to the eye. Further, it would be beneficial to make the fluid preservative free as Py teaches preservatives may cause allergic or negative reactions (Paragraph 3).

	Regarding claim 5, the combination of Cater and Laidler substantially disclose the invention as claimed.
	They do not explicitly teach the reservoir being explicitly multi-dose.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cater and Laidler to have the reservoir be multi-dose. Doing so would allow a user to dispense multiple doses before having to replace or refill the reservoir. 

	Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cater and Laidler as applied to claim 1 above, and further in view of Hunter et al. (US 2012/0143152 A1), hereinafter Hunter.
	
	Regarding claim 8, the combination of Cater and Laidler substantially disclose the invention as claimed.
	Cater further teaches the tip engaging the aperture (as seen in Figs. 1 and 3). Laidler also teaches the tip engaging the aperture (Paragraph 64). They do not explicitly teach the tip comprising an antimicrobial material.
	In the same field of endeavor, Hunter teaches a liquid delivery device for ophthalmic solutions (Abstract; Fig. 8) using a vibrating plate (Fig. 16A; Paragraph 110), which is an analogous mechanism to as used in Fig. 2 of Cater. Hunter also teaches using antimicrobial materials on the surfaces which contact and eject the fluid (Paragraph 118).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid delivery mechanism of Cater and 

	Regarding claim 14, the combination of Cater and Laidler substantially disclose the invention as claimed. They do not explicitly teach delivering a dose in 150 ms or less.
	Hunter further teaches delivery fluid in 50 to 300 ms (which overlaps the claimed range), and that this value is selected so as to effective deliver fluid I between the blinking cycle (Paragraph 128).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time of Cater, Laidler, and Hunter from between 50 to 300 ms to be 150 ms or less as Applicant appears to have placed no criticality on the claimed range (Page 21, lines 11 - 14 indicate the duration may be extended up to 1000 ms) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended .


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cater and Laidler as applied to claim 1 above, and further in view of Pardes et al. (US 20160263314 A1)), hereinafter Pardes.

	Regarding claim 9, the combination of Cater and Laidler substantially disclose the invention as claimed. They do not explicitly disclose the aperture comprising an anti-microbial material.
	In the same field of endeavor, Pardes teaches a device for dispensing an ophthalmic solution (Fig.  1; Abstract; Paragraph 3) comprising an aperture having an antimicrobial material (Figs. 7a and 7b shows valve tip 211 comprising aperture 203; Paragraph 92).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid delivery mechanism of Cater and Laidler to have the aperture comprise an anti-microbial material. Doing so would predictably serve to inhibit microbial growth and contamination (Paragraph 92 of Pardes).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cater and Laidler as applied to claim 1 above, and further in view of Ballou, JR. et al. (US 2012/0070467 A1), hereinafter Ballou.

	Regarding claim 13, the combination of Cater and Laidler substantially disclose the invention as claimed. They do not explicitly teach delivering a dose volume of 1 to 15 µl.
	In the same field of endeavor, Ballou teaches a method of delivery medication to the eye (Abstract), and further that the eye can only retain 7 µl of fluid (Paragraphs 3) and delivering 1 - 30 µl of fluid.
	As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cater and Laidler to deliver between 1 - 30 µl, particularly7 µl per dose (which anticipates the range of 1 - 15 µl as claimed) so as to avoid overflowing and wasting medication from the eye (Paragraph 3 of Ballou).
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. As such, the combination of Cater and Laidler would be capable of delivering a dose in the range of 1 - 15 µl and would specifically be motivated to do so based on the teachings of Ballou above.
Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed 07/08/2021. All previous objections to the drawings and 112(b) rejections have been withdrawn.

	Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
In particular, Applicant argues the teaching reference of Laidler does not teach “an actuator configured to reject the fluid through the aperture by providing a mechanical vibration to the valve member and/or to a wall of the reservoir.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, Laidler is not relied upon to teach an actuator. Rather, Laidler is used to demonstrate how the vibration and actuation of a valve member against an orifice aids in atomizing of fluid (e.g. Paragraph 23).
Applicant further argues the device of Laidler is a passive device and has no driven actuator and requires an input of pressurized liquid.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having an actively driven actuator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, while Laidler is not relied upon for a teaching of an actuator, given the very broad definition of an actuator (e.g. “a mechanical device for moving or controlling something” as defined by Merriam-Webster), the use of a spring as in Laidler would also be considered an actuator. Even the use of pressurized fluid may be considered an (or part of an) actuator (e.g. in the context of hydraulic actuators).
Applicant also appears to argue the vibrations of Laidler are created by mechanical impact of the prodder. However, as stated above, the mechanical impact of the prodder (i.e. valve, and the subsequent vibrations) would ultimately be the result of the actuator of Cater. Further, said vibrations would also be configured to eject fluid through the aperture as stated in Paragraphs 22 - 23 of Laidler, and as such appear to be identical to the vibrations as claimed.
Applicant’s arguments regarding the dependent claims are similarly not persuasive as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blakey et al. (US 2015/0209178 A1) teaches a fluid droplet dispenser having an aperture and valve member (Fig. 3, around element 128 )
Dews (US 3,970,250 A) teaches a similar delivery device.
Ran (US 2016/0213866 A1) teaches an analogous device using vibration to deliver a vapor.
Foster et al. (US 5,549,249 A) teaches a delivery device with an analogous valve member.
Stedman et al. (US 2015/0352297 A1) teaches a liquid deliver device using a vibrating membrane atomizer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781